Citation Nr: 1721711	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-18 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left lower extremity disability, claimed as left leg ligament damage.

2.  Entitlement to service connection for a bilateral ocular disorder, claimed as eye damage.

3.  Entitlement to service connection for a blood disorder, to include as due to ionizing radiation exposure, also claimed as radiation poisoning.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1983 with additional service in the Virginia Army National Guard from October 1984 to October 1986.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for the issues on appeal.  Jurisdiction has apparently been transferred to the RO in Providence, Rhode Island.  See February 2017 VA Form 8 Certification of Appeal.

The Veteran was afforded a March 2017 Board Central Office hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has carefully reviewed the search efforts to locate service treatment records (STRs) based on the statements of the Veteran's representative during the March 2017 Board hearing, pp. 38-40.  He requested clarification as to whether the RO contacted the National Archives and Records Administration (NARA) for the Veteran's STRs.  VA guidance on this issue confirms that the National Personnel Records Center (NPRC) is operated by NARA.  M21-1, Part III.iii.2.A.3.a. (NARA).

The record shows that the Veteran's STRs had been transferred to the Virginia Army National Guard (ANG).  A September 1999 Personnel Information Retrieval System (PIES) response shows that the RO requested all STRs through PIES request code M01.  M21-1, Part III.iii.2.D.3.b. (PIES request code M01 routes STRs request to the NPRC).  It stated that the STRs could not be located based upon the Veteran's basic information and instructed the RO to resubmit a request under PIES code S02 with any additional information to verify reported service.  M21-1, Part III.iii.2.D.3.d.  (Other PIES Request Codes, verification of service and identifying or reconstructing a record that could not be located).  In July 2009, the RO submitted another request under PIES code S02, and the PIES report suggested contacting the Army National Guard (ANG).  It appears that in March 2010, the Veteran submitted STRs in his possession from active and Virginia ANG service.  The STRs envelope received in March 2010 includes a Virginia ANG letter dated the same month stating that the Virginia ANG sent all STRs.  Thus, it appears that search efforts at the NPRC and Virginia ANG have been exhausted and further requests from these custodians would be futile.  Since the NPRC is operated by NARA, an additional STR search request through NARA would also be futile.  M21-1, Part III.iii.2.A.3.a. (NARA).

Note, the guidance on VA Record Management Center (RMC) also indicates that the Veteran's STRs should be at the NPRC or the Virginia ANG.  M21-1, Part III.iii.2.A.4.a. (Records at RMC).  However, in the notes section it recognizes the possibility that a few Army Veterans separated prior to October 1, 1994 may have STRs at the RMC.  Id.  To afford the Veteran every possible consideration, a search request at the RMC must be made to ensure that there are no outstanding STRs.  

For the left lower extremity disability, a VA orthopedic examination is needed to ascertain the current disability affecting the left lower extremity and its relationship to the in-service fall.  Available STRs include several visits to the infirmary with complaints of left leg pain attributable to a fall injury.  During the hearing, the Veteran described falling several feet into mechanic's pit and having left leg pain ever since then.  Recent VA treatment records show that the Veteran complained of multiple arthralgias and was found to have moderate osteoarthritis in his right hip.  However, no findings specific to the left lower extremity have been made.  Given the above, VA has a duty to assist in furnishing an orthopedic examination for this claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

For the claimed eye disorder, STRs from July 1982 state that the Veteran had a "Laser Post exposure" checkup.  The ocular examination was within normal limits, but the Veteran was recommended to have an examination for glasses.  During the March 2017 hearing, the Veteran described being exposed to lasers while working near the missile system and identified private treatment records at the March 2017 hearing.  He indicated that he was diagnosed with an eye disorder from this private provider.  Given the Veteran's reports and July 1982 STRs, a VA optometry examination is needed.  Id.  As the private medical records are not available, the Veteran should be given another opportunity to submit them.  38 C.F.R. § 3.159(d)(2).  

For the claimed blood disorder, the available VA treatment records include Martinsburg VA Medical Center (VAMC) from 1998 through 2016.  Notably, March 2001 Martinsburg VAMC records reference outstanding VA hematology clinic records.  In his July 2012 substantive appeal, the Veteran stated that he was also treated for his blood disorder at the Charlottesville, VA Community Based Outpatient Clinic (VA CBOC) and Johns Hopkins Medical Center in Baltimore, Maryland.  These outstanding medical records must be obtained as detailed below.  Id.; 38 C.F.R. § 3.159(c)(2).  

The available medical records show that the Veteran has a reduced white blood cell count assessed as leukopenia.  See Dorland's Illustrated Medical Dictionary 1042 and 1044 (31st ed. 2007).  This disorder may or may not be indicative of an underlying disability.  A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  However, leukopenia itself appears to be akin to a laboratory finding that is not in and of itself a disability.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (supplementary information preceding revisions to criteria for evaluating endocrine system indicates that hyperlipidemia, elevated triglycerides, and elevated cholesterol "are actually laboratory test results, and are not, in and of themselves, disabilities").  If the newly generated evidence indicates that the Veteran has at any point, even in the remote past, been clinically symptomatic due to his low white blood cell count (i.e. leukopenia), conduct additional development to verify the nature and extent of the reported ionizing radiation exposure.  38 C.F.R. § 3.311(a)(2)(iii); see Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).  Then, obtain a VA hematology medical opinion on the matter with consideration to the VA treating clinician's statement regarding ionizing radiation exposure for leukopenia.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Record Management Center (RMC) and request the Veteran's service treatment records (STRs).  Document all search efforts.  

2.  Obtain VA hematology treatment records from the Charlottesville VA CBOC or any other identified VA facility where the Veteran had hematology treatment.  

3.  Contact the Veteran and elicit from him the appropriate information and consent to obtain private treatment records, specifically records from the Johns Hopkins Medical Center and the medical facility performing LASIK eye surgery, with respect to the claims on appeal.  

After securing the information and appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not been previously associated with the Veteran's VA claims file. All attempts to secure this evidence must be documented in the claims file.

Inform the Veteran that he may also submit any medical records in his possession and as an alternative, obtain and directly submit these private medical records to VA by himself.

4.  After conducting the development in the above instructions and associating all newly generated evidence with the record, review the newly generated evidence and determine if any blood abnormality, including but not limited to leukopenia, has caused disability, i.e., clinical symptoms or impairment. 

If any symptoms or impairment are shown, even in the remote past, conduct additional development to verify the nature and extent of the reported ionizing radiation exposure in accordance with 38 C.F.R. § 3.311(a)(2)(iii).  Then, furnish a VA examination and medical opinion for the claimed blood disorder.  

5.  After conducting the development in the above instructions and associating all newly generated evidence with the record, schedule the Veteran for a VA orthopedic examination.  The purpose of the examination is to determine the nature and etiology of any current disorder affecting the left lower extremity.  

The clinician must review the Veteran's electronic claims file in conjunction with the examination.  Following review of his pertinent medical history, the clinician should provide an opinion on the following: 

 a) Identify each disability of the left lower extremity that can be ascertained from clinical evaluation and the evidence of record.

 b) As to each diagnosed left lower extremity disability, please indicate whether it is at least as likely as not (a 50 percent or greater probability) that such is related to the Veteran's active service, to specifically include the 1982 fall injury.

The clinician should explain the rationale for all opinions, with citation to supporting clinical data and/or medical texts or treatises as deemed appropriate.

The clinician is advised that the Veteran is competent to report the nature of the injury and the symptoms that he suffered as a result, and that the absence of contemporaneous medical evidence in the service treatment records should not be a basis for discounting the Veteran's reports.

6.  After conducting the development in the above instructions and associating all newly generated evidence with the record, schedule the Veteran for a VA ophthalmology examination.  The purpose of the examination is to determine the nature and etiology of any current eye disorder.  

The clinician must review the Veteran's electronic claims file in conjunction with the examination.  Following review of his pertinent medical history, the clinician should provide an opinion on the following: 

 a) Identify each disability in either eye that can be ascertained from clinical evaluation and the evidence of record.

 b) As to each diagnosed eye disorder, please indicate whether it is at least as likely as not (a 50 percent or greater probability) that such is related to the Veteran's active service, to specifically include the Veteran's report of laser exposure.   The examiner must review the July 1982 STRs showing that the Veteran had a laser post exposure ocular evaluation.  

The clinician should explain the rationale for all opinions, with citation to supporting clinical data and/or medical texts or treatises as deemed appropriate.

The clinician is advised that the Veteran is competent to report the nature of the laser exposure and the symptoms that he suffered as a result, and that the absence of contemporaneous medical evidence in the service treatment records should not be a basis for discounting the Veteran's reports.

7.  Then, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




